Citation Nr: 1449113	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  11-26 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel

INTRODUCTION

The Veteran had active service from January 1960 to March 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of February 2011.  In May 2013, the Veteran and his wife appeared at a hearing held at the Cheyenne, Wyoming, RO before the undersigned (i.e., Travel Board hearing).  Jurisdiction of the claims file continues to reside with the Lincoln, Nebraska, RO.  


FINDING OF FACT

It is at least as likely as not that a bilateral hearing loss disability and tinnitus were caused by the cumulative effects of noise exposure and acoustic trauma occurring during active military service.


CONCLUSION OF LAW

Bilateral hearing loss and tinnitus were incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board is granting the claims for service connection, compliance with VA's duty to notify and assist need not be further considered. 38 U.S.C.A. §§ 5103 , 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted on a presumptive basis for certain chronic diseases, including sensorineural hearing loss, if the disability was manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Generally, to establish service connection, the evidence must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1355 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  For presumptive chronic diseases, to include sensorineural hearing loss, an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Similarly, for tinnitus, a Veteran is competent to present evidence of continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).

Concerning the first element, impaired hearing will be considered a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels or more; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  A VA audiometric examination in February 2011 revealed pure tone audiometry thresholds in the right ear at the frequencies of 500, 1000, 2000, 3000, and 4000 hertz of 25, 30, 35, 50, and 55 decibels, respectively.  Corresponding findings in the left ear were 25, 25, 30, 55, and 60 decibels.  CNC speech recognition was 92 percent in the right ear and 94 percent in the left ear.  These findings show that the Veteran clearly meets the criteria for a current hearing loss disability under 38 C.F.R. § 3.385.  In addition, the VA examination indicated that tinnitus is currently present.  Therefore, the first element, existence of present disability, is satisfied.  

Turning to the second element, service treatment records do not show a hearing loss disability during the Veteran's active duty.  The only audiogram of record was reported on the March 1962 separation examination.  It must be noted that prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures listed first, and are not in parentheses.  Since November 1, 1967, the standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards, which are represented by the figures in parentheses.  Moreover, on this examination, findings at the frequency of 3000 hertz were not recorded, so results in only 4 of the 5 frequencies set forth in 38 C.F.R. § 3.385 are available.  

The March 1962 examination revealed pure tone audiometry thresholds in the right ear at the frequencies of 500, 1000, 2000, and 4000 hertz of 10 (25), 10 (20), 10 (20), and 0 (5) decibels, respectively.  Corresponding findings in the left ear were 5 (20), 5 (15), 5 (15), and 0 (5) decibels.  These findings, as converted, do not meet the criteria for a hearing loss disability under 38 C.F.R. § 3.385.  Additionally, tinnitus was not mentioned.  

However, the Veteran contends that his hearing loss and tinnitus are due to in-service noise exposure.  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

At his hearing, the Veteran testified regarding an incident in service in which a grenade had gone off very close to him.  He said that he experienced ringing in the ears and decreased hearing after the incident.  He also reported more long term exposure to artillery and missiles.  His occupational specialty listed on the DD Form 214 was 167.10, Field Artillery Missile Fire Control Crewman.  Given this MOS, the Board finds his testimony concerning in-service noise exposure to be entirely credible.  In this regard, the Board's independent research discloses that the now obsolete MOS code of 167.10 was specifically associated with the Lacrosse missile system, and in his testimony, the Veteran described working with the Lacrosse missile system.  The second element, in-service injury, is satisfied by credible evidence of acoustic trauma due to significant noise exposure in service.  

Turning to the final element, a nexus to service, the VA examiner in February 2011 cited to studies establishing that hearing loss related to a noise event in the military occurs at the time of the event and does not have a delayed onset.  She said that the Veteran's discharge examination in 1962 showed "hearing between 0-10 dB, which is well within normal limits."  She concluded that because the Veteran's hearing was "well within normal limits" at the time of his discharge, his present hearing loss was not caused by, a result of, or aggravated by is active military service/ noise exposure.  She said it was most likely due to presbycusis.  

However, the Veteran's hearing loss was not "well within normal limits" at the time of his discharge, after the findings are converted to ISO standards.  In this regard, the threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Such degrades the probative value of the VA examination.

In addition, the Veteran's wife and a long-time co-worker provided statements concerning the Veteran's hearing difficulties as observed by them over the years, which the Board finds credible.  In December 2010, a private audiologist concluded that more likely than not he Veteran developed sensorineural hearing loss and tinnitus as the result of exposure to loud noise during service.  Similarly, in May 2013, a private physician provided an opinion concluding that the Veteran's hearing loss and tinnitus were the result of the blast injuries sustained during service, and had worsened over the years.  

Particularly since the VA examination is not based entirely on an accurate history, i.e., the examiner failed to convert the separation examination findings to ISO standards, resulting in artificially lowered decibel levels, the Board finds no reason to favor the VA opinion over the private opinions.  In this regard, the Board finds the lay statements, including the Veteran's, to be credible concerning continuity of symptomatology of hearing loss and tinnitus.  Tinnitus, in particular, may be established by lay evidence of continuity of symptomatology.  See Charles, supra.  Indeed, because the Veteran has now been granted compensation for hearing loss, this fact adds weight to his claim that his tinnitus is also related to service because 'an associated hearing loss is usually present' with tinnitus. The Merck Manual, Sec. 7, Ch. 82. Approach to the Patient with Ear Problems.

Therefore, the Board concludes that the evidence is in equipoise, and, with the resolution of all reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss and tinnitus may be granted.  In reaching this determination, the benefit-of-the-doubt rule has been applied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


